I respectfully dissent. There can be no question but that defendant's actions constituted a nuisance. We are precluded from taking any other view by our statute, 2 Mason Minn. St. 1927, § 9580, which provides:
"Anything which is injurious to health, or indecent or offensive to the senses, or an obstruction to the free use of property, so as to interfere with the comfortable enjoyment of life or property, is a nuisance. An action may be brought by any person whose property is injuriously affected or whose personal enjoyment is lessened by the nuisance, and by the judgment the nuisance may be enjoined or abated, as well as damages recovered."
Undoubtedly defendant's actions in breaking windows, cracking the walls and foundation of plaintiffs' house, etc., obstructed plaintiffs in the "free use" and "comfortable enjoyment" of their property. Such obstruction of the use and enjoyment of property constituted *Page 190 
a legal nuisance. Negligence is not the gist of an action to abate, or to recover damages caused by, a nuisance. It is settled that one may be guilty of maintaining a nuisance even though he be free from negligence and is exercising all due care. Brede v. Minnesota C. S. Co. 143 Minn. 374,173 N.W. 805, 6 A.L.R. 1092; Millett v. Minnesota C. S. Co. 145 Minn. 475,177 N.W. 641, 179 N.W. 682; 9 Minn. L.Rev. 290. Consequently, the fact that this defendant used all due care in constructing the bridge is immaterial to a determination of the fact that it was guilty of maintaining a nuisance.
Next, it becomes important to determine whether this was a public or a private nuisance in order to determine whether as to these plaintiffs it was an actionable nuisance. I think defendant's acts clearly were a private nuisance as to these plaintiffs. There is no question but that plaintiffs suffered special injury in that their house was seriously damaged. As a general rule where one suffers special injury the nuisance as to him is a private one. Defendant admits its operations interfered with the quiet enjoyment and free use of plaintiffs' property. Without attempting to distinguish in detail between private and public nuisances or to state when the same act may be both, it is clear to me that as to these plaintiffs this was a private nuisance because it specially injured them.
Since defendant was guilty of maintaining a private nuisance it cannot claim immunity from liability because its actions were authorized by the state.
"While it is true, as a general proposition, that what is authorized to be done by law cannot be a public nuisance, yet it may be a private nuisance as to individuals who are specifically injured thereby." Rower v. St. Paul City Ry. Co.75 Minn. 211, 218, 77 N.W. 825, 826, 74 A.S.R. 455.
In Bowers v. Mississippi R. R. B. Co. 78 Minn. 398,81 N.W. 208, 210, 79 A.S.R. 395, the defendant in the exercise of its charter powers as a corporation erected certain piling on the river which caused the washing away of part of plaintiff's land. Defendant there attempted to avoid liability for the maintenance of the nuisance *Page 191 
on the ground that its act was authorized by law. The court said (78 Minn. 404):
"All these facts may be conceded, and still the act of defendant in maintaining the piling be a continuing nuisance as to the plaintiff. The obstruction was lawful as to the public, but the legislature could not authorize the defendant to maintain it as against a private party whom it injured."
Under these Minnesota decisions it becomes apparent in the case at bar that since defendant was maintaining a private nuisance as to these plaintiffs, it is not relieved from liability merely because its maintenance was authorized by the state. If this were a public nuisance it could be abated only by the public and not by a private individual. Hence authorization by the state would be a defense. But, being a private nuisance, it may be abated or damages may be recovered for its maintenance by the party whom it aggrieves, the plaintiffs here.
In general, there are three types of tort injury which form three bases for the imposition of liability: (1) Negligent injuries, i. e. failure to use due care; (2) wilful injuries, i. e. generally trespass, assault, etc.; and (3) injuries that are not necessarily either wilful or negligent but impose liability nevertheless, i. e. nuisance. In my opinion, if defendant's actions in constructing this bridge fell within any one of these three classes, it was liable. Here its actions constituted a private nuisance. Therefore it should be made to respond in damages.
It is argued that statutes such as this nuisance statute (2 Mason Minn. St. 1927, § 9580, above quoted) do not apply as against the state where the state is not specifically mentioned therein and hence that defendant here is not liable. This argument is irrelevant and misses the point for the reason that defendant here is not the state. If it were guilty of a trespass or of a negligent act, to plaintiffs' damage, it would not be the state. All admit that. Why, then, is it the state when it is guilty of maintaining a nuisance and not the state when it is guilty of trespass or negligence?
The argument that it is a hardship to compel defendant to respond in damages when it was doing merely what its contract with *Page 192 
the state required is poor and unavailing. In entering into this contract defendant knew or should have known the effect the use of explosives and ponderous machinery would have on adjoining premises. Any contractor of experience and ability would so know. It should then have made provision against such possibility in the contract just as it commonly makes provision in the contract against many other contingencies. The mere fact that defendant either had to breach its contract with the state or be guilty of maintaining a nuisance if it continued is not a sufficient ground for relieving defendant of liability. It should not have made such a contract. Hardship of this kind generally is not a basis for relieving a person of liability where the contingency could have been provided against in advance.
It is admitted in the majority opinion that while an officer such as a highway commissioner is not personally liable for acts done within the scope of his authority (Wilbrecht v. Babcock, 179 Minn. 263, 228 N.W. 916) yet he may be liable for trespass or negligence (Nelson v. Babcock, 188 Minn. 584,248 N.W. 19, 90 A.L.R. 1472). Nuisance is merely another type of tort injury; and if such a person is liable for the tort of trespass or negligence, why not for nuisance? The authorities are in hopeless conflict, and a review of them would accomplish nothing. The leading cases are pointed out in the majority opinion.
Despite what is said in the majority opinion, I believe that there is no presumption that the legislature will compensate plaintiffs here. If there were such a presumption, it in no way aids in reaching a result. If there were a presumption that the legislature will do its duty and compensate plaintiffs, similarly, there is a presumption that if defendant is held liable in this action the legislature will do its duty and compensate or reimburse it. Thus, if there is a presumption at all, it works both ways. In my opinion, if we relegate plaintiffs to the legislature we avoid our duty.